EXHIBIT 10.2
 
FIFTH AMENDMENT TO LEASE AGREEMENT


THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this "Amendment") is made and entered
into as of April 12, 2013, by and between BRANDYWINE RESEARCH LLC, a Delaware
limited liability company ("Landlord"), and EMERGENT BIOSOLUTIONS INC., a
Delaware corporation ("Tenant").


A.            Landlord and Tenant are parties to a Lease Agreement (the
"Original Lease") dated June 27, 2006, as amended by a First Amendment to Lease
Agreement dated as of November 13, 2007, a Second Amendment to Lease Agreement
(the "Second Amendment") dated as of December 13, 2010, a Third Amendment to
Lease Agreement (the "Third Amendment") dated as of February 27, 2012, and a
Fourth Amendment to Lease Agreement (the "Fourth Amendment") dated as of March
27, 2013 (the Original Lease as so amended is referred to herein as the "Current
Lease"), for the Premises containing approximately 41,409 rentable square feet
of space commonly known as Suites 220, 350 and 400 in the Building located at
2273 Research Boulevard, Rockville, Maryland 20850. The Current Lease as amended
by this Amendment is referred to herein as the "Lease".


B.            Landlord and Tenant wish to amend the Current Lease upon the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant hereby agree as follows:


1.            Incorporation of Recitals; Definitions. The recitals set forth
above are hereby incorporated herein by reference as if set forth in full in the
body of this Amendment. Capitalized terms used but not otherwise defined in this
Amendment shall have the respective meanings given to them in the Current Lease.


2.            Early Termination Options.


(a)     Section 2 of the Fourth Amendment, Section 7 of the Third Amendment,
Section 7 of the Second Amendment, and Section 35 of the Original Lease are
hereby deleted in their entireties and replaced with Section 2(b) below.


(b)    Tenant shall have a one-time right to terminate the Lease effective on
January 31, 2015 provided Tenant: (i) is not then in default beyond any
applicable notice and cure period under the Lease; (ii) gives written notice of
such termination to Landlord no later than March 31, 2014; and (iii) pays to
Landlord, at the time of such termination notice, $436,570.59 ("Termination
Payment"). Time is of the essence with respect to the dates and deadlines set
forth herein. Failure to provide written notice and payment within the
prescribed timeframe will be considered by Landlord, without the necessity of
additional notice, as a waiver of this right to terminate. Tenant acknowledges
and agrees that the Termination Payment is not a penalty and is fair and
reasonable compensation to Landlord for the loss of expected rentals from Tenant
over the remainder of the scheduled Term. If Tenant timely and properly
exercises the termination option in accordance with this paragraph, the Lease
and the Term shall come to an end on January 31, 2015 with the same force and
effect as if the Term were fixed to expire on such date.


3.            Fixed Rent.


(a)    Effective on June 1, 2013, Tenant shall pay to Landlord Fixed Rent with
respect to Suite 220, which encompasses 8,109 square feet of rentable area, as
follows, payable in the monthly installments as set forth below and otherwise in
accordance with the terms of the Lease:


 
Time Period
 
Annual Fixed Rent Per Rentable Square Foot of Premises
   
Annualized Fixed Rent
   
Monthly Fixed Rent
 
6/1/13 – 2/28/14
 
$
25.50
   
$
206,779.50
   
$
17,231.63
 
3/1/14 – 2/28/15
 
$
26.20
   
$
212,455.80
   
$
17,704.65
 
3/1/15 – 2/28/16
 
$
26.92
   
$
218,294.28
   
$
18,191.19
 
3/1/16 – 12/31/16
 
$
27.66
   
$
224,294.94
   
$
18,691.25
 



(b)    Effective on June 1, 2013, Tenant shall pay to Landlord Fixed Rent with
respect to Suite 350, which encompasses 10,428 square feet of rentable area,  as
follows, payable in the monthly installments as set forth below and otherwise in
accordance with the terms of the Lease:


 
Time Period
 
Annual Fixed Rent Per Rentable Square Foot of Premises
   
Annualized Fixed Rent
   
Monthly Fixed Rent
 
6/1/13 – 11/30/13
 
$
25.50
   
$
265,914.00
   
$
22,159.50
 
12/1/13 – 11/30/14
 
$
26.20
   
$
273,213.60
   
$
22,767.80
 
12/1/14 – 11/30/15
 
$
26.92
   
$
280,721.76
   
$
23,393.48
 
12/1/15 – 11/30/16
 
$
27.66
   
$
288,438.48
   
$
24,036.54
 
12/1/16 – 12/31/16
 
$
28.42
   
$
296,363.76
   
$
24,696.98
 



(c)    Effective on June 1, 2013, Tenant shall pay to Landlord Fixed Rent with
respect to Suite 400, which encompasses 22,872 square feet of rentable area, as
follows, payable in the monthly installments as set forth below and otherwise in
accordance with the terms of the Lease:


 
Time Period
 
Annual Fixed Rent Per Rentable Square Foot of Premises
   
Annualized Fixed Rent
   
Monthly Fixed Rent
 
6/1/13 – 11/30/13
 
$
25.50
   
$
583,236.00
   
$
48,603.00
 
12/1/13 – 11/30/14
 
$
26.20
   
$
599,246.40
   
$
49,937.20
 
12/1/14 – 11/30/15
 
$
26.92
   
$
615,714.24
   
$
51,309.52
 
12/1/15 – 11/30/16
 
$
27.66
   
$
632,639.52
   
$
52,719.96
 
12/1/16 – 12/31/16
 
$
28.42
   
$
650,022.24
   
$
54,168.52
 



(d)    Rent shall be payable to Landlord by: (i) check sent to Landlord at P.O.
Box 11951, Newark, NJ 07101-4951; or (ii) wire/ACH transfer of immediately
available funds to the account at Wells Fargo Bank, N.A., Salem, NJ account no.
2030000359075 ABA # 121000248, or as otherwise directed in writing by Landlord
to Tenant.


4.            Condition of Premises. Tenant acknowledges and agrees that
Landlord shall have no obligation under the Lease to make any improvements to or
perform any work in the Premises, or provide any improvement allowance, and
Tenant accepts the Premises in their current "AS IS" condition.


5.            Brokerage Commission. Landlord and Tenant each represents and
warrants to the other that such party has had no dealings, negotiations or
consultations with respect to this Amendment with any broker or finder other
than a Landlord affiliate. Each party shall indemnify and hold the other
harmless from and against all liability, cost and expense, including attorneys'
fees and court costs, arising out of any misrepresentation or breach of warranty
under this paragraph.


6.            Effect of Amendment; Ratification. Landlord and Tenant hereby
acknowledge and agree that, except as provided in this Amendment, the Current
Lease has not been modified, amended, canceled, terminated, released, superseded
or otherwise rendered of no force or effect. The Current Lease is hereby
ratified and confirmed by the parties hereto, and every provision, covenant,
condition, obligation, right, term and power contained in and under the Current
Lease shall continue in full force and effect, affected by this Amendment only
to the extent of the amendments and modifications set forth above. In the event
of any conflict between the terms and conditions of this Amendment and those of
the Current Lease, the terms and conditions of this Amendment shall control.


7.            Representations. Each of Landlord and Tenant represents and
warrants to the other that the individual executing this Amendment on such
party's behalf is authorized to do so. Tenant hereby represents and warrants to
Landlord that there are no defaults by Landlord or Tenant under the Current
Lease, nor any event that with the giving of notice or the passage of time, or
both, will constitute a default under the Current Lease.




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first above written.


 
LANDLORD:
 
BRANDYWINE RESEARCH LLC
 
 
 
 
 
By:       /s/ K. Suzanne Stumpf
 
Name:  Suzanne Stumpf
 
Title:    Vice President, Asset Management
 
Date:    4/12/13
 
 



 
TENANT:
 
EMERGENT BIOSOLUTIONS INC.
 
 
 
 
 
By:       /s/ Robert Kramer
 
Name:  Robert Kramer
 
Title:    Executive Vice President and Chief Financial Officer
 
Date:    4/10/13

 